t c summary opinion united_states tax_court laura a gavigan petitioner v commissioner of internal revenue respondent docket no 13779-03s filed date laura a gavigan pro_se luanne s di mauro for respondent wolfe special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 motion it was heard pursuant to the provisions of sec_7463 the decision to be entered i sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure not reviewable by any other court and this opinion should not be cited as authority petitioner filed a petition for judicial review of respondent’s determination to proceed with a proposed levy following a collection_due_process_hearing cdp hearing under sec_6330 the issues for decision are whether respondent’s determination to proceed with collection action was an abuse_of_discretion and whether the court should impose a penalty under sec_6673 background when she filed her petition petitioner was a resident of middletown connecticut petitioner submitted a document purporting to be a joint federal_income_tax return for with her husband dennis gavigan mr gavigan on this document they reported no taxable_income and an income_tax_liability of zero following an examination of the purported tax_return for and information submitted by other persons respondent determined that petitioner and mr gavigan earned taxable wages of dollar_figure and received taxable interest payments of dollar_figure petitioner’s purported joint federal_income_tax return was not introduced as part of the record in this case petitioner does not dispute that she submitted a return showing no income and no tax_liability on date respondent issued to petitioner a notice_of_deficiency for petitioner did not file a petition for judicial review with this court on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing final notice on date petitioner responded to the final notice by filing a form request for a collection_due_process_hearing petitioner attached a nine-page memorandum to the form in which she sets forth frivolous and groundless arguments regarding the federal_income_tax system e g it is my contention that no law authorizes the secretary let alone any irs agent to determine that i owe more in income taxes than the ‘zero’ i reported on any income_tax return in addition i am not disputing the ‘amount’ of the alleged tax ‘liability’ but the very ‘existence’ of an income_tax ‘liability’ as a matter of law petitioner also requested that respondent produce petitioner wrote letters to several officials of the internal_revenue_service and the department of treasury claiming that the government was engaged in an illegal enforcement action because income taxes were totally voluntary and not mandatory and that her notice_of_deficiency was invalid because it was not sent directly by the secretary_of_the_treasury petitioner’s shop-worn and universally rejected frivolous arguments regarding the legitimacy of the federal_income_tax system warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation continued various documents including verification from the secretary that the requirements of applicable law or administrative procedure have been met petitioner’s case was assigned to a settlement officer the settlement officer with respondent’s appeals_office in new haven connecticut by correspondence dated date petitioner notified respondent that she wanted to audio record her upcoming cdp hearing by letter dated date the settlement officer informed petitioner that she would not be allowed to make an audio or stenographic recording of her cdp hearing and warned petitioner that sanctions can and have been imposed by the courts for frivolous arguments ref peirson v commissioner and davis v commissioner the settlement officer attached to the letter a copy of petitioner’s form_4340 certificate of assessments payments and other specified matters and informed petitioner that the other documents she requested could be obtained under the freedom_of_information_act u s c sec_552 the settlement officer asked petitioner to submit a form 433-a collection information statement for wage earners and self-employed individuals for purposes of evaluating her financial condition and eligibility for collection alternatives continued of precedent to do so might suggest that these arguments have some colorable merit petitioner did not submit financial information on a form 433-a stating with regard to appeals considering collection alternatives this will not be necessary i elect to make payment in full if a determination which is based upon requirements of law and administrative procedure shows that an amount is due and owed on date petitioner attended a scheduled face-to- face meeting with the settlement officer at the hearing petitioner requested that she be permitted to audio record her hearing her request was denied on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination the settlement officer determined that it was appropriate for respondent to proceed with the proposed levy to collect petitioner’s tax_liability in regard to issues discussed at the hearing the settlement officer wrote you stated at the hearing that you know of no section of the internal_revenue_code which requires you to pay the tax you also state that despite admitted gross_income in no authority is authorized to assess you a discussion of sec_1 and took place at the hearing no valid issues were raised throughout this proceeding you disputed the legal basis and procedures relating to the obligation you have not taken a significant or positive step to resolve the delinquency your issues are without foundation no alternatives to the levy action have been proposed no other issues concerning this matter have been raised respondent further noted that petitioner was not in compliance with her return filing_requirements for subsequent years and therefore would not be eligible for a collection alternative even had she proposed one upon receiving the notice_of_determination petitioner filed a petition with this court pursuant to sec_6330 in her petition she claimed that she was not provided with a fair cdp hearing because she was not permitted to audio record her cdp hearing the officer was not impartial the officer did not provide verification that the requirements of applicable law or administrative procedure were met and she was denied her right to raise any relevant issue relating to the proposed levy discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 for reasons set forth below we conclude that as to all the issues presented in respondent’s motion there are no issues of material fact and a decision may be rendered as a matter of law sec_6330 - due process for collections a general rules sec_6330 entitles a taxpayer to notice and an opportunity for a hearing before certain lien and levy actions are taken by the commissioner in the process of collecting unpaid federal taxes upon request a taxpayer is entitled to a fair hearing conducted by an impartial officer from the office of appeals sec_6330 at the hearing the officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedure have been met consider any relevant issue raised by the taxpayer related to the unpaid tax or proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary sec_6330 if a taxpayer received a statutory_notice_of_deficiency for the year in issue or otherwise had an opportunity to dispute the underlying tax_liability he or she is precluded from challenging the existence or amount of the underlying tax_liability at the hearing sec_6330 this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 if the underlying tax_liability is properly at issue we review that issue de novo 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite an abuse_of_discretion occurs when an officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 since petitioner received a statutory_notice_of_deficiency for the underlying tax_liability is not at issue in this case and we review respondent’s determination to proceed with the proposed levy for an abuse_of_discretion as to matters raised in the petition b petitioner’s right to audio record her cdp hearing following this court’s opinion in 121_tc_8 decided on date a taxpayer has the right under sec_7521 to audio record his or her cdp hearing sec_7521 in situations where an administrative hearing took place prior to our opinion in keene v commissioner supra we remand a case to the appeals_office for further review only if it is necessary and productive to do so keene v commissioner supra pincite frey v commissioner tcmemo_2004_ durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 we have consistently held that a taxpayer’s reliance on frivolous or groundless arguments falls short of the necessary or productive standard for remand see eg johnston v commissioner tcmemo_2004_224 frey v commissioner supra kemper v commissioner supra the administrative record in the present case indicates that although petitioner was provided with an opportunity to discuss relevant issues relating to the collection of her unpaid tax_liability she declined to do so she did not propose any collection alternatives or challenge the appropriateness of the proposed levy and she continued to advance frivolous and groundless arguments about the federal_income_tax system at no point in her dealings with respondent’s appeals_office or with this court did petitioner raise any legitimate issue involving the collection of her tax_liability the record in this case shows that no necessary or productive purpose would be served by remanding this case for further hearing and we so hold c impartial officer sec_6330 provides that a taxpayer is entitled to a cdp hearing conducted by an officer who has had no prior involvement with respect to the taxpayer’s unpaid tax_liability prior involvement includes participation or involvement in an appeals hearing other than a cdp hearing that the taxpayer may have had with respect to the tax and tax periods shown on the cdp_notice sec_301_6330-1 q a-d4 proced admin regs petitioner’s claim that the settlement officer was not an impartial officer was summarized in the notice_of_determination as follows despite requests for additional financial information to construct alternatives to the proposed collection action the data has not been supplied you indicated that by making such a request in the correspondence of date the settlement officer was not impartial petitioner’s argument is completely baseless the administrative record clearly shows that the settlement officer was not involved with petitioner’s tax_liability until he was assigned to her cdp hearing his date letter to petitioner is part of the administrative record from petitioner’s cdp hearing and does not represent a prior involvement with the taxpayer’s unpaid tax_liability d verification that requirements of applicable law or administrative procedure have been met at the cdp hearing the officer must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 this verification requirement may be satisfied through forms or transcripts of account 118_tc_162 115_tc_35 the officer is required only to obtain such verification before issuing a determination and is not required to provide a copy to a taxpayer nestor v commissioner supra pincite in the present case the settlement officer not only obtained a copy of petitioner’s form_4340 but provided a copy of the form_4340 to petitioner both prior to and at their face-to- face meeting accordingly there was no abuse_of_discretion in regard to whether the settlement officer verified that the requirements of any applicable law or administrative procedure were met prior to issuing a determination in petitioner’s case e relevant issues at a cdp hearing a taxpayer may generally raise any relevant issue relating to his or her unpaid tax_liability or to the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 where a taxpayer received a statutory_notice_of_deficiency he or she is precluded from raising the underlying tax_liability as an issue sec_6330 petitioner claims that she was denied her right to raise relevant issues the administrative record does not support her claims although petitioner received a statutory_notice_of_deficiency for she was permitted to discuss her underlying liability at her cdp hearing she continued to make frivolous arguments about the legality of federal income taxes and she refused to discuss alternatives to the collection of her unpaid tax_liability accordingly there was no abuse_of_discretion in regard to whether petitioner was allowed to raise relevant issues at her cdp hearing sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay a penalty not to exceed dollar_figure if the taxpayer took frivolous positions in the proceedings or instituted the proceedings primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir gilligan v commissioner tcmemo_2004_194 we have consistently imposed sec_6673 penalties in lien and levy review cases where the taxpayer has raised frivolous and groundless arguments as to the validity of our federal_income_tax system see hamzik v commissioner tcmemo_2004_223 gilligan v commissioner tcmemo_2004_194 in the present case respondent requested that the court impose a penalty pursuant to sec_6673 by taking frivolous and groundless positions regarding the federal_income_tax system some of which have been summarized above petitioner abused the protections afforded under sec_6330 petitioner was warned by the appeals_office that sanctions could result if she continued to make frivolous and groundless arguments petitioner continued to do so and in petitioning this court for review she has wasted the limited resources of this court accordingly we shall impose a penalty pursuant to sec_6673 in the amount of dollar_figure on the record before us we shall grant respondent’s motion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
